Citation Nr: 1230933	
Decision Date: 09/10/12    Archive Date: 09/19/12	

DOCKET NO.  03-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2007, the Veteran's case was remanded to the RO for additional development.  Subsequent to that remand, the Board, in a decision of May 2010, denied entitlement to service connection for posttraumatic stress disorder, as well as for an acquired psychiatric disorder other than posttraumatic stress disorder, to include anxiety and depression.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of January 2012, vacated the Board's May 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with that Memorandum Decision.  The case is now, once more, before the Board for appellate review. 

The Board notes that, in a rating decision of February 1982, the RO denied entitlement to service connection for posttraumatic stress disorder with an accompanying personality disorder.  The Veteran voiced no disagreement with that determination, which has now become final.  However, since the time of that rating decision, there have become effective new regulations governing claims for service connection for posttraumatic stress disorder based on inservice personal assault.  Under the circumstances, the Board will proceed with adjudication of the Veteran's claims on a de novo basis.  

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to service connection for a posttraumatic stress disorder, as well as for any other acquired psychiatric disorder, to include anxiety and depression.  In pertinent part, it is contended that the Veteran's current psychiatric disorder is the result of military sexual trauma, to wit, two accomplished and one attempted homosexual rape during the Veteran's period of active military service.

In that regard, service treatment records disclose that, in February 1966, while in service, the Veteran reported having some difficulty with his first sergeant.  The diagnosis noted at that time was anxiety, with a recommendation that the Veteran receive supportive therapy.  

Approximately three months later, in mid-May 1966, it was noted that the Veteran was to be evaluated by a psychiatrist, given that his commanding officer was attempting to revoke his secret clearance due to an episode in November 1965.  

On service separation examination approximately two weeks later, the Veteran gave a history of "nervous trouble" which he related to being in the service.  Also noted was that the Veteran was an "excessive" drinker, drinking three to four bottles of beer a day, which, in the Veteran's estimation, was "excessive."  A psychiatric evaluation conducted in conjunction with the Veteran's separation from service noted that the Veteran might possibly have his security clearance revoked due to an incident in November 1965.  Reportedly, the Veteran had been seen by mental health service as a self-referral, based on complaints of nervousness, irritability, and an inability to control his temper.  Apparently, the incident referred to in November 1965 consisted of the Veteran locking up the Communication Center without proper authority while on duty.  Reportedly, the Veteran felt that "all the work had been left for him," and that his 12 hours on/12 hours off work schedule was becoming too much for him.  The Veteran was subsequently placed on medication due to nervousness, but discontinued that medication after a few weeks.  Thereafter, the Veteran became more calm, which was most likely related to his anticipated discharge from the service and return to civilian life.  Noted at the time of evaluation was that the Veteran had more than the usual measure of anxiety while growing up due to confusion and instability in his family.  As a result, the Veteran felt insecure, and lacked the confidence and self-esteem to overcome minor irritations.  The pertinent diagnosis noted was immature personality.  Significantly, a review of service personnel records discloses that the Veteran received at least two Article 15's, one in April 1964 for being "drunk and disorderly," and another in December 1965 for being absent from his appointed place of duty.  

The Board observes that, at no time during the course of the aforementioned psychiatric evaluation did the Veteran mention having been sexually assaulted.  However, his current argument is to the effect that he did not mention his inservice sexual assaults due to a fear at the time of retribution.  

The Board notes that, following a VA psychiatric examination in September 1982, it was the impression of the examiner that the Veteran suffered from a post-traumatic syndrome as a result of his reported homosexual rape, which was "self limited" and no longer present.  Additionally clear was that the Veteran suffered from an underlying chronic personality disorder, which had made his current adaptation to life and work situations somewhat difficult.  According to the examiner, the Veteran's current disability was unrelated to the homosexual incidents in service.  Furthermore, based on evaluation, it was possible that the Veteran was suffering from a chronic generalized anxiety.  Significantly, following a subsequent VA psychiatric examination in June 2002, the Veteran received a diagnosis of depressive disorder, not otherwise specified, secondary to medical conditions and life circumstances.  However, following a VA outpatient psychiatric history and assessment in June 2005, the Veteran received a diagnosis of noncombat posttraumatic stress disorder, "probably related to military sexual trauma."  

The Board observes that, based on a review of evidence in the file, all attempts to verify the Veteran's alleged inservice stressors have proven unsuccessful.  Moreover, while the file now contains a statement from the Veteran's aunt to the effect that, following his return from service, there was a "big change in his personality," that correspondence is undated, and was received no earlier than September 2006, many years following the Veteran's discharge from service.  

At the time of the Court's January 2012 Memorandum Decision, it was held that the Board had incorrectly applied the law when it determined that September 1982 and June 2005 VA medical opinions could not corroborate the Veteran's claims of having been the victim of inservice personal assaults.  Accordingly, the Board was directed to properly assess and weigh the evidence under the correct legal standard, as set forth in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The Court further found that the Board erred when it determined that the Veteran's lay statements regarding the continuity of psychological symptoms since service lacked credibility merely because they were not corroborated by contemporaneous medical records.  [citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2007)].  Accordingly, the Board was instructed to determine whether, under Buchanan, the Veteran's lay evidence was credible, and whether he was entitled to a VA medical examination pursuant to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2007).  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.

Finally, based on a review of the evidence of record, it would appear that the Veteran has in the past or is currently in receipt of Social Security disability benefits.  Where (as in this case), VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder. 

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2005, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records must be documented in the claims file.  If the RO/AMC cannot obtain such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain why further attempts to locate or obtain any government records would be futile.  In addition, the 
Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded a VA psychiatric examination, to be conducted by a board of two psychiatrists who have not heretofore seen or examined him, in order to more accurately determine the exact nature and etiology of his currently claimed psychiatric disability.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination by the board of psychiatrists, the examiners should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression, and, if so, whether that psychiatric disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include the aforementioned unverified homosexual rapes.  

In rendering their decision, the examiners should take into consideration that, for posttraumatic stress disorder claims based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, with examples of such evidence including, but not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; ...and statements from family members, roommates, fellow service members, or clergy.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examination.  In addition, the examiners must specify in their report that the claims file and Virtual VA records have been reviewed.  

4.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for posttraumatic stress disorder, as well as his claim for an acquired psychiatric disorder other than posttraumatic stress disorder, to include anxiety and depression.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



